Case 7:19-cv-00425-GEC-RSB Document 22 Filed 09/02/20 Page 1 of 1 Pageid#: 662




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  LISA K. o/b/o A.K., a minor child,               )
                                                   )
         Plaintiff,                                )       Civil Action No. 7:19CV00425
                                                   )
  v.                                               )       FINAL JUDGMENT AND ORDER
                                                   )
  ANDREW SAUL,                                     )       By: Hon. Glen E. Conrad
  Commissioner of Social Security,                 )       Senior United States District Judge
                                                   )
         Defendant.                                )

        For the reasons stated in the accompanying memorandum opinion, it is hereby

                                 ADJUDGED AND ORDERED

 as follows:

        1.      Plaintiff’s objections to the report and recommendation of the magistrate judge

                shall be, and hereby are, OVERRULED;

        2.      The magistrate judge’s report and recommendation is ADOPTED;

        3.      The final decision of the Commissioner is AFFIRMED;

        4.      Summary judgment is ENTERED in favor of the Commissioner; and

        5.      This case shall be STRICKEN from the active docket of the court.

        The Clerk is directed to send copies of this order to all counsel of record.

                     2nd day of September, 2020.
        DATED: This _____

                                               _______________________________
                                                 Senior United States District Judge
